Citation Nr: 1313830	
Decision Date: 04/25/13    Archive Date: 05/03/13

DOCKET NO.  10-06 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder.  

2.  Entitlement to service connection for degenerative joint disease of the left shoulder.  

3.  Entitlement to service connection for degenerative joint disease of the right shoulder.

4.  Entitlement to service connection for degenerative joint disease of the left hip.  

5.  Entitlement to service connection for degenerative joint disease of the right hip.

6.  Entitlement to service connection for a left hand disorder.  

7.  Entitlement to a disability rating in excess of 10 percent for residuals of a right wrist injury.  

8.  Entitlement to a disability rating in excess of 10 percent for residuals of a fracture of the L3-L5 vertebrae.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1965 to November 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2008 and January 2009 rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Detroit, Michigan.  During the course of this appeal, the Veteran has relocated to Florida; thus, jurisdiction of his claim has been transferred to the VA RO in St. Petersburg, Florida.  

This appeal was previously before the Board in February 2012, at which time it was remanded to afford the Veteran a personal hearing before a member of the Board.  He appeared at such a hearing in June 2012, and a transcript of this hearing has been added to the claims file; thus, the required development has been completed and this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Acting Veterans Law Judge who conducted the June 2012 hearing is no longer employed by the Board.  The law requires that the Veterans Law Judge who conducts a hearing must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2012).  In a February 2013 letter, the Veteran was offered another opportunity to testify before a current Veterans Law Judge.  He responded, however, in February 2013 that he did not desire another hearing.  Thus, remand of his appeal for a hearing is not warranted.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

Service Connection for Disorders of the Cervical Spine, 
Hips, and Shoulders

The Veteran seeks service connection for disorders of the cervical spine, hips, and shoulders.  He asserts that he injured these joints when a helicopter in which he was a crew member was shot down in Vietnam, and crash landed.  Service treatment records confirm that the Veteran reported pain of the low back following a November 1966 helicopter accident.  The pain was described as radiating into his shoulders, according to the service treatment records.  He has asserted that he has experienced back pain since service.  

A VA medical examination was afforded the Veteran in August 2008.  A current diagnosis of degenerative spondylosis of the cervical spine was confirmed.  Also confirmed was bilateral osteoarthritis of the hips, with right coxa magna.  Regarding the shoulders, moderately advanced arthritis of the left shoulder and an old injury with degenerative changes of the right shoulder were observed.  Upon examination of the Veteran and review of the claims file, the examiner concluded that it was less likely than not that the Veteran's current cervical spine disorder was related to service.  The examiner noted only that the Veteran's in-service complaints concerned his low back, and not his neck.  Review of the service treatment records indicates, however, that the Veteran complained about his back pain "radiating up into his shoulders" during service.  Additionally, pain was noted "above T10" on a December 1966 clinical notation.  

The VA examiner in August 2008 also opined that it was less likely than not that the Veteran's bilateral hip disorder was related to a "service-connected injury."  The examiner then noted, however, that the severity of the Veteran's bilateral osteoarthritis of the hips "could be secondary to post traumatic arthritis" resulting from the helicopter crash.  This statement suggests the Veteran's bilateral osteoarthritis of the hips could be related to service, and seems to contradict the examiner's opinion regarding the likelihood of a connection with service.  

Finally, the VA examiner in August 2008 concluded the Veteran's right shoulder disorder was unrelated to service, but failed to provide an explanation how the "old injury with degenerative changes" of the right shoulder could not have been a result of the Veteran's confirmed helicopter crash in service.  An opinion regarding the etiology of the Veteran's arthritis of the left shoulder was not provided.  The record reflects a current disorder of the left shoulder, a confirmed in-service helicopter accident which allegedly resulted in an in-service injury to the left shoulder, and the Veteran's reports of bilateral should pain.  The Board finds this evidence sufficient to trigger VA's obligation to afford the claimant a VA medical examination or opinion.  38 U.S.C.A. § 5103A(d); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In reviewing the examination report, the Board concludes the August 2009 VA examiner did not provide a sufficient rationale for the medical opinions.  Once VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As the Board finds the August 2008 examination is inadequate, a new VA medical examination is required.  

Additionally, the examiner should address additional theories of entitlement raised by the Veteran.  In his initial claim and subsequent written statements, the Veteran has alleged that his arthritis of the lumbosacral spine has spread to additional joints, to include his cervical spine, shoulders, and hips.  Service connection may be awarded for any disability which is proximately due to or the result of, or is otherwise aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310 (2012).  He has also alleged that his herbicide exposure in service has caused his arthritis of the cervical spine, shoulders, and hips.  As the Veteran has confirmed service in Vietnam, his exposure to herbicides is presumed.  38 C.F.R. § 3.307(a)(6)(iii) (2012).  The RO has also not afforded the Veteran the laws and regulations regarding secondary service connection claims and presumptive service connection claims based on herbicide exposure.  VA is bound to consider all pertinent theories of service connection that are reasonably raised by the record.  See Schroeder v. West, 212 F.3d 1265 (Fed. Cir.2000) (holding that a claim for disability compensation should be broadly construed to encompass all possible theories of entitlement).  Therefore, remand for correction of this procedural due process deficiency is required.  

Service Connection for a Left Hand Disorder

The Veteran seeks service connection for a disorder of the left hand.  He asserts that during combat service in Vietnam, he sustained a shell fragment wound to the left hand which was stitched up by a corpsman in the field, and he was returned to duty.  The Veteran's receipt of the Purple Heart medal with Oak Leaf Cluster confirms both his participation in combat and his receipt of combat-related injuries.  Pursuant to 38 U.S.C.A. § 1154(b) (West 2002), with respect to combat veterans, VA shall accept as sufficient proof of service connection lay evidence of service incurrence a claimed injury or disease, if consistent with the circumstances, conditions and hardships of such service.  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  See also 38 C.F.R. § 3.304(d) (2012).  

The Veteran was afforded a VA medical examination in June 2010.  On physical examination of the Veteran, the examiner observed a scar of the left hand between the thumb and the palm.  Moderate osteoarthritic changes of the left hand were also noted on X-ray.  The examiner did not, however, offer an opinion regarding whether the Veteran's osteoarthritis and scar of the left hand were related to his claimed in-service shell fragment wound of the left hand.  Once VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr, 21 Vet. App. at 312.  Thus, remand is required to obtain the requisite medical opinion regarding the etiology of these current disabilities.  

Increased Ratings for Right Wrist and Lumbosacral Spine Disabilities

The Veteran seeks a disability rating in excess of 10 percent for the residuals of a right wrist fracture, and also in excess of 10 percent for his residuals of fractures of the L3-5 vertebrae of the lumbosacral spine.  During the June 2012 Board personal hearing, he stated that the most recent VA examination of record, conducted in June 2010, was inadequate, as the examiner did not actually measure the ranges of motion of his low back and right wrist.  Once VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr, 21 Vet. App. at 312.  

Concerning the Veteran's service-connected lumbosacral spine disability, the Board notes that, subsequent to the June 2010 VA examination, he underwent surgery of the low back provided by a private physician in April 2012.  In January 2013, the Veteran underwent a second surgery of the lumbosacral spine, again performed by a private physician.  He has not yet been afforded a VA examination of his low back following these surgeries.  Where the record does not adequately reveal the current state of the claimant's disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  See 38 U.S.C.A. § 5103A(d); Chotta v. Peake, 22 Vet. App. 80, 84 (2008).  

Finally, the Board observes that the RO last requested the Veteran's VA medical treatment records from the North Florida/Georgia Veterans Health System in April 2012, one year ago.  The Veteran has reported ongoing medical treatment for his service-connected disabilities.  The Veteran has also submitted some private medical records confirming low back surgeries in April 2012 and January 2013.  These private records, however, do not appear to be complete, as they consist only of surgical reports and EMG studies, but do not include post-operative evaluations or other outpatient records.  Thus, additional requests for the Veteran's private medical treatment records are warranted.  VA's duty to assist includes obtaining relevant VA and private medical records when the existence and location of such records has been made known to VA.  38 U.S.C.A. § 5103A(b).  Thus, updated records should be obtained by the agency of original jurisdiction.  

Accordingly, the case is REMANDED for the following action:

1.  Request any pertinent medical records not already received from the North Florida/Georgia Veterans Health System.  If no such records are available, that fact should be noted for the record.  

2.  Contact the Veteran and request that he identify specific names, addresses, and approximate dates of treatment for all health care providers who provided treatment for his service-connected lumbosacral spine and right wrist disabilities, and the disorders for which he claims service connection (disorders of the cervical, left hand, hips, and shoulders).  This request should include but not be limited to the treatment records from Dr. Dan R. Spurrier, M.D., and from the Leesburg Regional Medical Center.  Ask the Veteran to provide a release for these records.  The RO should attempt to obtain any properly identified records.  Any negative reply should be documented for the record.  In the alternative, the Veteran may obtain such records and submit them.  

3.  The AMC/RO should schedule the Veteran for a VA examination for the purpose of assisting in determining the nature and etiology of any current disorders of the cervical spine, shoulders, hips, and left hand.  Following a review of all relevant evidence from the claims file, an interview with the Veteran to obtain a complete medical history, to include any relevant in-service and post-service spinal, shoulder, hip, or left hand injuries, and an examination and any necessary testing, the examiner is asked to offer the following opinions: 

A) Is it as least as likely as not (50 percent or greater degree of probability) that a disorder of the cervical spine, shoulders, hips, or left hand, including arthritis, began during service, was caused by in-service injury, or manifested to a compensable degree within a year of service separation?  

In answering these questions as to each disability, assume the Veteran's participation in combat and the occurrence of a helicopter accident in November 1966 during service; review the related service treatment record findings and treatment in November 1966 and thereafter; review the Veteran's lay accounts of chronic neck, shoulder, hip, and left hand pain since service; and note current diagnoses of arthritis of the cervical spine, hips, shoulders, and left hand.

B) Is it as least as likely as not (50 percent or greater degree of probability) that a disorder of the cervical spine, hips, shoulders, or left hand is related to herbicide exposure in service?  In answering this question, assume the Veteran's exposure to herbicides during his service in Vietnam.

C)  Is it as least as likely as not (50 percent or greater degree of probability) that any current disorder of the cervical spine, hips, shoulders, or left hand is caused by the service-connected lumbosacral spine disability (residuals of fractures of the vertebrae)?  

D)  Is it as least as likely as not (50 percent or greater degree of probability) that any current disorder of the cervical spine, hips, shoulders, or left hand is permanently worsened in severity by the service-connected lumbosacral spine disability (residuals of fractures of the vertebrae)?  

In writing an opinion, the VA examiner should include a full discussion of any in-service and post-service injuries or disorders.  A rationale should be provided for any opinion or conclusion expressed.  This rationale should address any contrary medical opinions of record.  If the examiner cannot respond without resorting to speculation, he or she should explain why a response would be speculative.  

4.  The RO/AMC should afford the Veteran an appropriate VA joints (orthopedic) examination to determine the current manifestations and severity of the service-connected lumbosacral spine and right wrist disabilities.  The examiner should review relevant documents in the claims folder, interview the Veteran, and conduct any necessary physical examination and tests and studies.  

The examiner should note specific findings or diagnoses regarding the Veteran's lumbosacral spine and right wrist disabilities.  Complete range of motion findings should be provided, to include whether any additional limitation of motion results from repetitive motion or due to such factors as pain, pain on use, weakness, incoordination, fatigability, or lack of endurance.  The examiner should specifically note whether the Veteran experiences incapacitating episodes (defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician) or any other neurological impairment involving the lumbosacral spine.  Moreover, the examiner should indicate whether the Veteran's right wrist disability results in any neurological symptoms of the right wrist or hand.  

The reasons should be given for any opinion provided.  If an opinion cannot be provided without resort to pure speculation, the VA examiner should explain why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc).  The VA examiner should identify the relevant testing or other information needed to provide the requested opinion.  If development is required, the development should be conducted and the claims file returned to the VA examiner.

5.  After undertaking any additional development deemed appropriate, and giving the Veteran the full opportunity to supplement the record, readjudicate the claims for service connection for cervical spine, bilateral hip and shoulder, and left hand disorders, and for increased ratings for disabilities of the lumbosacral spine and right wrist in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case, and should be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination(s), as failure to do so may result in denial of the claim(s).  See 38 C.F.R. § 3.655 (2012).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

